Name: 2000/222/EC: Council Decision of 13 March 2000 appointing a Portuguese member and two Portuguese alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2000-03-18

 Avis juridique important|32000D02222000/222/EC: Council Decision of 13 March 2000 appointing a Portuguese member and two Portuguese alternate members of the Committee of the Regions Official Journal L 071 , 18/03/2000 P. 0023 - 0023COUNCIL DECISIONof 13 March 2000appointing a Portuguese member and two Portuguese alternate members of the Committee of the Regions(2000/222/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas:A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Fernando Gomes and two seats as alternate members of the Committee of the Regions have become vacant following the resignation of Ms Edite Marreiros Estrela and Mr Joaquim Couto notified to the Council on 17 November 1999 and 7 February 2000 respectively,Having regard to the proposal from the Portuguese Government,HAS DECIDED AS FOLLOWS:Sole Article1. Ms Edite de Fatima Santos Marreiros Estrela is hereby appointed a member of the Committee of the Regions in place of Mr Fernando Gomes for the remainder of his term of office, which runs until 25 January 2002.2. Mr Joaquim Luis Rosa do Ceu and Mr Antonio Rui Esteves Solheiro are hereby appointed alternate members of the Committee of the Regions in place of Ms Edite Marreiros Estrela and Mr Joaquim Couto for the remainder of their term of office, which runs until 25 January 2002.Done at Brussels, 13 March 2000.For the CouncilThe PresidentJ. PINA MOURA(1) OJ L 28, 4.2.1998, p. 19.